Citation Nr: 1102660	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for left knee bursitis.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected left 
knee bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active duty service from April 1997 to November 
2001.

This matter is on appeal from an August 2003 rating decision 
issued by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for left knee bursitis with an initial noncompensable 
evaluation, effective from April 22, 2003.  In a December 2004 
rating decision, the RO increased the rating for the Veteran's 
service-connected left knee bursitis to 10 percent, effective 
from April 22, 2003.  As that award was not a complete grant of 
benefits, the issue remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a left 
shoulder disability, to include as secondary to service-connected 
left knee bursitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability manifests by pain, 
noncompensable limitation of flexion, normal extension, and 
subjective complaints of buckling.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Court of Appeals for Veterans Claims (Court) has held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The current appeal arises from the Veteran's disagreement with 
the initial evaluation assigned with the grant of service 
connection for his left knee disability.  Courts have held that 
where the underlying claim for service connection has been 
granted and there is disagreement as to downstream questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In consideration of Hartman 
and Dunlap, further VCAA notice is not required.

VA has also complied with the duty to assist.  The information 
and evidence associated with the claims file consist of VA 
treatment records and the Veteran's statements.  This appeal was 
remanded in April 2008 for additional development.  A remand by 
the Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
accordance with the remand directives, the RO attempted to obtain 
the Veteran's service treatment records through appropriate 
channels.  All attempts to locate the records were unsuccessful.  
The RO issued a formal finding of the unavailability of the 
records and notified the Veteran of the same in a letter dated in 
September 2010.  See 38 C.F.R. § 3.159(e).  

The Veteran was also afforded a VA examination and recent VA 
treatment records were associated with the claims file.  The 
Board finds there has been substantial compliance with its remand 
instructions.  After reviewing the examination report, the Board 
finds that the VA medical examination was adequate as it was 
based on a thorough physical examination and the disability was 
described in sufficient detail so the Board can render an 
informed determination.  He has not indicated that there is any 
additional outstanding evidence pertinent to his claim and the 
Board is also unaware of any outstanding evidence.  In light of 
the foregoing, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will 
not be prejudiced by the Board's adjudication of the claim.  

Analysis

The Veteran's service-connected left knee bursitis is currently 
rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, DC 
5019 (2010) for painful motion.  He seeks a higher initial 
rating.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2010).  Separate diagnostic codes identify the various 
disabilities.  Each disability is to be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2010).  Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.  38 C.F.R. § 4.7 (2010).

The appeal stems from the Veteran's disagreement with the 
evaluation assigned in connection with the original grant of 
service connection.  Thus, the potential for the assignment of 
separate, or "staged," ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has also held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that 
may potentially be employed to evaluate impairment resulting from 
service-connected knee disorders.  

Diagnostic Codes (DCs) 5003 and 5010, for evaluation of 
degenerative and traumatic arthritic changes, are applicable to 
the knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 
(DC) 5010 applies to traumatic arthritis and provides that such 
is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5003 provides that degenerative arthritis is to 
be rated on the basis of limitation of motion of the affected 
joint under the appropriate diagnostic code for the specific 
joint or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint group 
affected by limitation of motion.  In the absence of limitation 
of motion, a 20 percent evaluation is provided where there is X-
ray evidence of involvement of two or more major joints, or two 
of more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is provided where there 
is X-ray evidence of involvement of two or more major joints, or 
two of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010 (2010).

Bursitis is evaluated based on limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5019.

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or, a 30 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 percent 
evaluation is appropriate if flexion is limited to 45 degrees and 
a 20 percent evaluation is assigned if flexion is limited to 30 
degrees.  Flexion that is limited to 15 degrees is evaluated as 
30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg is noncompensable when extension 
is limited to 5 degrees.  A 10 percent evaluation is warranted 
with extension limited to 10 degrees and a 20 percent evaluation 
when it is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent rating.  Extension limited to 30 
degrees warrants a 40 percent rating.  Extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 
5261.

Additional rating criteria are found under DCs 5256 (ankylosis of 
the knee), 5258 (dislocated semilunar cartilage), 5259 
(symptomatic removal of the semilunar cartilage), and 5262 
(impairment of the tibia and fibula).

VA's General Counsel has clarified that for a knee disability 
rated under DC 5257 or DC 5259 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable, but must at least meet the criteria for a zero-
percent rating under those codes.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 
(1998).  VA's General Counsel has more recently held that 
separate ratings are also available for limitation of flexion and 
limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-
2004 (2004).

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2010), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determines whether the 
disability is manifested by weakened movement, excess 
fatigability, incoordination, or pain.  These determinations are, 
if feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

VA outpatient treatment records dated from August 2004 to June 
2010 show complaints of chronic left knee pain, giving way, and 
buckling.  Left knee X-rays performed in September 2004 were 
normal.  An MRI performed in October 2004 was negative.  

The Veteran underwent a VA examination in November 2004.  He 
reported a history of pain on standing, kneeling or attempting to 
run.  He reported intermittent use of a brace and denied 
assistive walking devices.  The Veteran was a warehouse manager 
and reportedly needed time off frequently because of the pain 
such that he felt his job was in jeopardy.  Objectively, the 
range of motion in the left knee was from 0 to 110 degrees.  The 
examiner noted that repetitive motion caused additional pain, but 
no increase in limitation of motion.  A Baker's cyst was noted in 
the popliteal area of the knee.  Subpatellar crepitus with pain 
on patellar girding was present.  There was pain on palpation of 
the articular surface of the patella.  There was no instability 
or joint line pain.  The Veteran had good heel and toe raising 
and a 50 percent squatting ability.  He also reported having 
acute pain in his knee on a daily basis primarily in the evening.

VA records show that a left knee X-ray performed in January 2006 
was normal.  During an orthopedic consultation in February 2006, 
the Veteran reported persistent pain in his knee over the 
anterior and medial aspects.  He also reported intermittent 
swelling, a sense of giving way and buckling of the left knee for 
about 5 to 6 years.  Objectively, there was marked wasting 
atrophy to the quadriceps, gastrocnemius soleus muscles as well 
as the hamstrings.  Minimal effusion, patellofemoral crepitus, 
and tenderness over the joint line medially over the middle and 
anterior horn of the medial meniscus were also noted.  The 
McMurray test for torn meniscus seemed to be positive.  Normal 
rotation and alignment was noted.  There was no varus or valgus 
malalignment.  Range of motion was from -2 to 130 degrees.  
Neurovascular status was intact.  There was no sign of 
ligamentous instability.  Lachman's test, anterior draw sign, and 
varus and valgus stress tests showed 30 degrees and 25 degrees of 
flexion and did not reproduce any signs of gross ligamentous 
instability.  An MRI of the knee showed no ligamentous 
instability or meniscal abnormality.

On outpatient orthopedic consult in May 2006, no effusion or 
patellofemoral crepitus was observed in the knee.  There was, 
however, wasting and atrophy of the musculature around the left 
knee.  Neurovascular status was intact.  The range of motion was 
full.  No tenderness over the joint line medially or laterally 
was present.  There was no abnormal malalignment of the knee.  
Physical therapy was recommended to strengthen the Veteran's knee 
and achieve more flexibility.

The Veteran was afforded another VA examination in May 2006.  The 
claims file was reviewed.  The Veteran reported that his 
treatment consisted of medication, physical therapy and a brace.  
He denied any history of surgery or hospitalization.  Joint 
symptoms were reported to include giving way, swelling, 
instability, pain, stiffness, weakness and effusion.  The Veteran 
denied episodes of dislocation and subluxation.  He reported 
locking and effusion occurred several times per week.  He 
reported that his knee flared up weekly and caused him to call in 
sick to work for 1 to 2 days.  He could stand up to one hour and 
walk 1/4 mile.  Objectively, the Veteran's gait was antalgic.  The 
examiner noted that he could not determine the specific degree of 
additional limitation of motion during flare-up without resort to 
mere speculation because he did not witness a flare-up.  There 
were no bumps consistent with Osgood-Schlatter's Disease, and no 
crepitation, clicks or snaps, grinding, or instability present.  
There was no abnormality of the patella, meniscus, tendon or 
bursa noted.  Ankylosis was not present.  The examiner opined 
there were significant occupational effects due to decreased 
mobility, pain and decreased strength in the lower extremity 
which resulted in increased absenteeism.  In an addendum, the 
examiner reported that the range of motion findings included 
flexion from 0 to 90 degrees and extension to 0 degrees.  There 
was no additional limitation of motion after repetitive motion.

A VA record dated in February 2008 shows a complaint of left knee 
buckling, present over the last few weeks.  Objectively, there 
was no edema, warmth, or erythema noted.  There also was no 
decrease in the range of motion on flexion and lateral movement.

The Veteran was afforded a VA examination in August 2009.  The 
examiner noted review of the claims file.  The Veteran reported 
that he had fallen a couple of times since the last VA 
examination, because of loss of balance in the left knee, but no 
fracture.  He also stated that his pain had worsened since 2006.  
The Veteran denied any medical evaluations since February 2008.  
Joint symptoms were reported to include giving way, swelling, 
instability, pain, stiffness, weakness, and incoordination.  The 
Veteran denied episodes of dislocation and subluxation.  He 
reported locking occurred weekly; effusion was present on one 
occasion.  He also reported severe weekly flare ups that lasted 
for hours if he had to stand for long periods of time or walk a 
distance.  He indicated that he could not move during a flare up.  
He could stand for 15 to 30 minutes and walk 1/4 mile.  

Objectively, there was no evidence of abnormal weight bearing.  
On passive movement of the knee, the Veteran requested the 
examiner stop due to pain, especially on extension.  However, 
while examining the Veteran, the examiner was able to extend his 
left leg fully and the Veteran did not complain.  The Veteran 
also complained of left knee pain, and not the hip, while the 
examiner performed the maneuver for internal rotation of the left 
hip.  There were no bumps consistent with Osgood-Schlatter's 
Disease, and no mass behind the knee, crepitation, clicks or 
snaps, or instability preset.  He did exhibit grinding.  There 
also was no abnormality of the patella, meniscus, tendon or 
bursa.  Range of motion findings included flexion from 0 to 100 
degrees and extension to 0 degrees.  There was objective evidence 
of pain with active motion, but no additional limitations after 
three repetitions.  Ankylosis was not present.  X-rays were 
negative.  An MRI showed no significant interval change from the 
one in March 2006.  The MCL, LCL, ACL, and PCL were all intact 
and there was no evidence of a meniscal tear.  The summary 
diagnosis was left knee pain; minimal chondromalacia at the 
medial and lateral components of the knee.  The examiner also 
added that the MRI's of the knee in 2006 and 2009 showed no 
evidence of chronic bursitis.  Per the new MRI of the knee, there 
was no major change since the one completed in 2006.  Plain X-
rays have been negative for degenerative joint disease or any 
other pathology.  The Veteran was employed full time and lost 
less than one week during the prior year.  He reported that he 
could not continue with his prior job as a production manager 
because of knee pain.    

Based upon a review of the evidence of record, the Board finds 
that the currently assigned 10 percent schedular evaluation, and 
no higher, is warranted for the Veteran's left knee bursitis, for 
the entire period of time that is covered by this appeal.  The 
Veteran has reported symptoms of left knee pain, limitation of 
physical activities, buckling, and use of knee brace.  The 
currently 10 percent rating adequately compensates him for his 
left knee disorder with painful motion.  A compensable evaluation 
(e.g. 10 percent) is to be assigned under DC 5003 if arthritis 
results in noncompensable limitation of motion and/or objective 
findings or indicators of pain.  VAOPGPREC 9-98 (1998).  This is 
the maximum rating which may be assigned in this regard.

The Board has considered whether a higher or separate rating may 
be assigned for limitation of motion under other criteria.  After 
reviewing the record, the Board finds that the left knee 
disability has not met the criteria for the minimum compensable 
evaluations under DCs 5260 and/or 5261, at any time during the 
appeal.  In this regard, flexion and extension have consistently 
been greater than 60 degrees and less than 10 degrees, 
respectively.  At the November 2004 VA examination, the Veteran 
achieved flexion to 110 degrees and extension to 0 degrees.  The 
Veteran achieved flexion to 130 degrees and extension to -2 
degrees upon consultation in March 2006.  In May 2006, he 
demonstrated flexion to 90 degrees and extension to 0 degrees.  
At the August 2009 VA examination, the Veteran achieved flexion 
to 100 degrees and extension to 0 degrees.  While the Veteran 
reported that his flare-ups and repetitive movements caused 
severe left knee pain during all the VA examinations, the 
examiners found no additional limitation due to functional 
factors on exam.  Moreover, they were unable to opine as to the 
additional limitations on flare ups.  The Veteran's statements as 
to the severity of his condition due to pain have been considered 
and they are found credible, competent and probative.  However, 
the Board finds the medical evidence most probative which shows 
that the Veteran does not meet the criteria for a compensable 
rating based on limitation of motion even taking into account 
pain on motion and the effects of repetitive motion.  Therefore, 
even when all functional limitations are considered, it is clear 
that the Veteran's left knee disability is not manifested by 
compensable limitation of motion.  See 38 C.F.R. §§ 4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, DCs 5260 and 5261.  Moreover, because 
the record fails to show flexion and extension that is limited to 
a compensable degree, separate evaluations for each pursuant to 
VAOPGCPREC 9-2004 are not for application.

The Board has also considered whether a separate rating may be 
assigned for instability.  Throughout the appeal, the Veteran has 
reported occasional giving way, buckling, and occasional locking 
in his left knee.  The Veteran is also noted to have used a knee 
brace throughout the appeal.  Under DC 5257, compensable ratings 
may be assigned for slight instability or subluxation in the 
knees.  See 38 C.F.R. § 4.71a, DC 5257.  The Board has considered 
the Veteran's reported problems with his knee in this regard as 
he is competent to report such symptoms.  However, all objective 
clinical tests for instability (including during VA outpatient 
treatment in March 2006, and at all three of the VA examinations) 
have failed to show clinical evidence of lateral instability or 
subluxation in the left knee.  Varus and valgus tests have been 
normal and no dislocation or subluxation has been identified.  
The Veteran is competent to report his symptoms and his 
statements are found to be credible and probative.  However, the 
Board finds that the medical evidence is also competent, credible 
and that it is more probative on whether the Veteran has lateral 
instability, as the medical assessments were based on physical 
examination and testing directed to find lateral instability.  
The objective clinical findings are most probative in finding 
that the Veteran's left knee disability does not manifest with 
lateral instability or subluxation, so as to warrant a separate 
compensable rating under DC 5257.

The Board has found no other diagnostic codes which would provide 
higher or separate ratings for the Veteran's knee disabilities.  
Specifically, no evidence of ankylosis; removed or dislocated 
semilunar cartilage; impairment of the tibia and fibula; or genu 
recurvatum has been noted in any of the VA treatment records or 
VA examinations.  Therefore, none of those diagnostic codes are 
factually applicable in this case.  See DCs 5256, 5258, 5259, 
5262, and 5263; see also Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  The Board notes that the Veteran has reported episodes 
of "locking," pain, and effusion into the joint.  Minimal 
effusion was objectively noted in March 2006 orthopedic 
consultation.  Nonetheless, the medical evidence, including MRI 
findings, shows the Veteran does not have dislocated or removed 
semilunar cartilage, as is required for a separate rating to be 
assigned pursuant to DC 5258 and 5259.  While the Veteran's 
statements regarding his symptoms are competent, credible and 
probative, the medical evidence, including various physical 
examinations and MRI tests, repeatedly found no evidence of a 
meniscal tear or other meniscal abnormality.  The medical 
evidence is most probative.  Accordingly, a separate rating 
pursuant to DCs 5258 or 5259 is not warranted.   

The Board has considered whether separate ratings are warranted 
based on distinct facts showing that such are warranted for 
different periods of time.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence does not show at any point in 
time that is covered by this appeal that the criteria for a 
higher rating are met.  

The Veteran reported that his knee interfered with his prior 
position as a warehouse manager due to limitations with walking 
and standing and that he missed time from work.  Accordingly, the 
Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  The Veteran's left knee symptoms are primarily 
chronic pain, with subjective reports of giving way and 
occasional locking.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for a greater evaluation for additional or more severe 
symptoms; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  The current schedular criteria adequately compensate the 
Veteran for the current level of disability and symptomatology of 
his left knee disorder.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action on 
this question.  Consequently, referral for extraschedular 
consideration is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a 
total disability rating based on individual unemployability 
(TDIU) is a part of a claim for increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) 
that an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is entitled to 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran is employed full time and thus, 
TDIU is not raised by the record. 

	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation in excess of 10 percent disabling for left 
knee bursitis is denied.


REMAND

The Veteran seeks service connection for a left shoulder 
disability which he contends was incurred as a result of service 
or in the alternative, is caused or aggravated by service-
connected left knee disability.

The Veteran's service treatment records are unavailable with the 
exception of his November 2001 separation examination.  This 
examination shows the Veteran complained of left shoulder pain 
with range of motion, for the past 2 to 3 years.  A chronic left 
shoulder condition was not identified upon clinical evaluation.

Post-service VA outpatient treatment records show complaints of 
chronic left shoulder pain since 2004.  MRI studies in May 2005 
revealed probable tear of the anterior superior labrum; 
tendonitis of the supra and infraspinatus tendon.  The Veteran 
was afforded a VA joints examination in August 2009.  The 
examiner indicated that the claims file had been reviewed.  
Following a clinical examination, the examiner's diagnosis was no 
clinical evidence for the acute pathology for his shoulder pain.  
The report indicated that left shoulder X-rays taken for the 
examination were negative.  

Based on the May 2005 MRI study, it appears that there is a 
current diagnosis for the left shoulder; however, the examiner 
did not correlate his lack of a diagnosis with findings noted on 
various MRI's, including that in May 2005.  VA medical records 
also include a diagnosis of left shoulder pain, with a positive 
MRI result for probable tear of the anterior superior labrum, 
tendonitis.  Thus, another opinion is needed.  

The Veteran is competent to report a continuity of symptomatology 
of left shoulder pain, limited motion, and discomfort since 
service and his testimony in this regard is credible.  Such a 
report of continuity can serve to satisfy the requirement for a 
nexus between the in-service event and his current disability.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  There is no medical opinion of record which 
addresses the issue of service-related etiology.  Therefore, the 
Board finds further development is required for such a 
determination.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran dating from August 
2010.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from August 2010.

2.  The RO should make arrangements with an 
appropriate VA medical facility for a VA 
examination to ascertain the nature and 
etiology of the Veteran's current left 
shoulder disability.  The claims folder and a 
copy of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

The examiner is asked to express an opinion 
as to whether the Veteran's currently 
diagnosed left shoulder disability is at 
least as likely as not (i.e., 50 percent or 
greater possibility) related to the Veteran's 
military service, and specifically to his 
complaints of 2-3 years of left shoulder pain 
at separation from service.  If the examiner 
does not find a current left shoulder 
disability, the examiner must reconcile that 
finding with the May 2005 VA MRI results and 
the VA medical records, which include a 
diagnosis of left shoulder pain, with a 
positive MRI result for probable tear of the 
anterior superior labrum, tendonitis.  
Furthermore, even if the examiner does not 
find a current disability, the examiner is 
asked to express an opinion as to whether the 
left shoulder pain, with a positive MRI 
result for probable tear of the anterior 
superior labrum, tendonitis, which was 
diagnosed during the claim period, is at 
least as likely as not (i.e., 50 percent or 
greater possibility) related to the Veteran's 
military service, and specifically to his 
complaints of 2-3 years of left shoulder pain 
at separation from service.  The examiner 
should consider the Veteran's credible 
reports of continuing symptomatology since 
discharge from service.  

The examiner should also opine as to whether 
the left shoulder disorder is at least as 
likely as not (a probability of 50 percent or 
greater) due to or caused by the service-
connected left knee disability?  If not, is 
the left shoulder disorder at least as likely 
as not aggravated by (i.e. permanently 
worsened) beyond its natural progression by 
the service-connected left knee disability?  
A complete rationale for any opinion 
expressed must be provided. 
3.  Thereafter, the RO should readjudicate 
the Veteran's claim, to include on a 
secondary basis.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


